Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2022 has been entered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 23, 25, 27-37, and 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140065425 to Bogdanov in view of WO 2014151454 to Maidment.  Bogdanov discloses nanoparticles, for use as a contrast agent for medical imaging techniques, each nanoparticle comprising i) a core including silver (Ag; a contrast element, wherein the contrast element has a K-edge value ranging from about 17 to about 49 KeV); and gold, sulfur, and/or platinum (Au, S, and/or Pt; a stabilizing element which minimizes at least one of cytotoxicity or immunoreactivity of the contrast agent); and ii) a first coating layer encapsulating the core, the first coating layer configured to render the nanoparticles soluble in a biological medium (abstract; paragraphs 7-18, 43, 56; claims 1, 4, and 7).  The nanoparticles may comprise a further coating layer including targeting moieties (paragraph 44).  The first coating layer is a polymer (paragraph 7).   In some embodiments, iron oxide is incorporated into the core (paragraph 27).  The biological medium may be serum (paragraph 51).  The gold may be present in about 50 wt% of a di-metal core wherein the other metal may be silver (Ag) (paragraph 38).  The nanoparticles are used as contrast agents in methods of X-ray imaging (paragraph 46).
Bogdanov fails to specify using its method of X-ray imaging in a method of dual energy x-ray imaging comprising acquiring an image with a first spectrum produced by filtering with one or more of a molybdenum filter, a rhodium filter, a silver filter, and combinations thereof; and acquiring an image with a second energy spectrum higher than the first energy spectrum, the second energy spectrum produced by filtering with one or more of a tin filter, an aluminum filter, a copper filter, and combinations thereof.  Bogdanov further fails to teach incorporating a component of claim 27 into its first coating layer.   Bogdanov further fails to teach the range “wherein Ag forms about 50% to about 90% by weight of the core” and the narrower range “wherein Ag forms about 60% to about 90% by weight of the core.”
Maidment is directed to nanoparticles comprising polymeric-encapsulated metal cores for use as contrast agents (abstract; paragraphs 5-6, 33, 62, 37-38, and 72) and is therefore in the same field of invention as Bogdanov.  Maidment teaches PEG-phospholipids (polyethylene glycol modified phospholipids) do not elicit an immune response and are useful polymers for polymeric encapsulation of metal cores for use as X-ray contrast agents (paragraph 41). Maidment teaches adding a second coating layer configured to delay an in vivo release of the core (paragraphs 6 and 16).  Maidment teaches adding a third coating layer comprising fluorescent quantum dots (paragraph 12).   Maidment teaches a kit for contrast imaging (paragraph 46).  Maidment teaches nanoparticles comprising polymeric-encapsulated metal cores comprising X-ray contrast agents can be used for dual energy X-ray imaging comprising the steps of acquiring a low-energy spectrum, wherein imaging with a low-energy spectrum comprises filtering with one or more of a molybdenum filter, a rhodium filter, a silver filter, and combinations thereof, and a step of acquiring a high-energy spectrum, wherein imaging with a high-energy spectrum comprises filtering with one or more of a tin filter, an aluminum filter, a copper filter, and combinations thereof (paragraph 43).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to use the contrast agent of Bogdanov in a method of dual energy x-ray imaging, comprising acquiring an image with a first spectrum produced by filtering with one or more of a molybdenum filter, a rhodium filter, a silver filter, and combinations thereof; and acquiring an image with a second energy spectrum higher than the first energy spectrum, the second energy spectrum produced by filtering with one or more of a tin filter, an aluminum filter, a copper filter, and combinations thereof, as Maidment teaches that nanoparticles comprising polymeric-encapsulated metal cores comprising X-ray contrast agents can be used for the instant method of dual energy X-ray imaging.  It would have been obvious to incorporate PEG-phoshopholipids into the first coating layer of Bogdanov.  The rationale for this is that Maidment teaches that PEG-phospholipids do not elicit an immune response and are appropriate for polymeric encapsulation of metal cores for use as contrast agents.  

It would have been obvious to optimize the amount of silver (Ag) in the Au/Ag core taught by Bogdanov to improve the efficacy of the core for dual energy x-ray imaging.  In this way, one would find about 50% to about 90% by weight Ag, and the narrower range of 60% to about 90% by weight through routine experimentation.  The prior art provides sufficient guidance to this end as Bogdanov teaches Ag/Au cores, and further teaches that the Au concentration in di-metal cores may be about 50 wt% of the di-metal core (paragraph 38), which in a di-metal Ag/Au core, the silver (Ag) is present in about 50 wt%.  About 50 wt% Ag overlaps with the instant range “wherein Ag forms about 50% to about 90% by weight of the core” and nearly touches the narrower range “wherein Ag forms about 60% to about 90% by weight of the core.”   “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” MPEP 2144.05.  It would have been further obvious to add a second coating layer to the nanoparticles of Bogdanov for layer configured to delay an in vivo release of the core.   The rationale for this is that by delaying the in vivo release of the core, the imaging agent will have time to reach the target tissues before releasing.   It would have been further obvious to prepare a kit for contrasting imaging comprising a dry-powder dosage formulation including a contrast agent comprising a plurality of nanoparticles of Bogdanov.   The rationale for this is that Bogdanov teaches that its nanoparticles are for use in contrast imaging, and by supplying such a kit, the nanoparticles of Bogdanov will be supplied to the artisan for use in contrast imaging.   
Applicant argues that contrary to the presently claimed Ag nanoparticles, wherein Ag forms about 50% to about 90% by weight of the core, Bogdanov teaches Ag di-metal nanoparticles (in para [0008] and claim 7) wherein concentration of Au is at least double than that of the concentration of Ag. Bogdanov is completely mute regarding presently claimed Ag nanoparticles, wherein Ag is equal to or higher in concentration than, for example Au, or any other metal present in its nanoparticles.  Moreover, given that gold is almost twice as dense as silver even the 50%/50% by concentration embodiment cited by the Office Action would only constitute about 35 % Ag by weight, which is significantly below the recited range. The higher-gold-concentration embodiments taught by Bogdanov would, of course, result in an even lower concentration of silver.  Further, Maidment' s disclosure of nanoparticle cores composed of single metal (for example, Ag) does nothing to remedy the aforementioned deficiencies of Bogdanov's disclosure.  It therefore follows that Bogdanov and Maidment, alone or in combination, fail to teach or suggest all the elements of the present claims, thereby failing the third criterion of the KSR test.  From Bogdanov, it is apparent that the primary reference (Bogdanov) and the secondary reference (Maidment) "each [... ] independently operates effectively" for their articulated purpose of being used as imaging agents. Therefore, a person who was merely seeking to create a better system for dual energy x-ray imaging, would have no reason to modify Bogdanov' s nanoparticles with Maidment' s teachings to arrive at the presently claimed invention.
	Applicant’s arguments have been fully considered but are not found persuasive.  Regarding applicant’s argument that Bogdanov is completely mute regarding presently claimed Ag nanoparticles, wherein Ag is equal to or higher in concentration than, for example Au, or any other metal present in its nanoparticles, this is not how the artisan would read the reference.     Paragraph 38 of Bogdanov teaches that the gold concentration in a di-metal core may comprise about 50%, of a di- metal nanoparticle in which gold is one of the metals.  Regarding applicant’s argument that applicant’s teaching of 50% Ag translates to 35% Ag by weight, this is not how the artisan would read the reference.  Bogdanov’s teaching of 50% Ag is a teaching of a weight percentage, not a volume percentage.  A di-metal Au/Ag composition that comprises about 50% Au also comprises about 50% Ag, which overlaps with applicant’s range of about 50% to about 90% by weight, and nearly touches applicant’s narrower range of about 60% to about 90% by weight. It would have been obvious to optimize the amount of silver (Ag) in the Au/Ag core taught by Bogdanov to improve the efficacy of the core for dual energy x-ray imaging.  In this way, one would find about 50% to about 90% by weight Ag, and the narrower range of 60% to about 90% by weight through routine experimentation.  The prior art provides sufficient guidance to this end as Bogdanov teaches Ag/Au cores, and further teaches that the Au concentration in di-metal cores may be at least about 50% of the di-metal core (paragraph 38), which overlaps with the instant range, and nearly touches the narrower embodiment of the instant range.   “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
July 16, 2022